Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This Office Action is in response to Applicant’s amendments filed on August 22, 2022.
Claims 1 - 19 are pending and/or currently amended. 
Claims 1, 17, 18 are currently amended. 
Claims 19 is new. 
Claims 1 - 19 are rejected. This rejection is final. 

Response to Amendment/Remarks 
Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action, hence the respective rejections/objections have been withdrawn, except for the rejections/objections presented in this Office Action.
New rejections necessitated by Applicant’s amendments are presented in this Office Action.

Response to Arguments

Regarding Applicant's arguments about the rejections for claims 1- 19 under 35 U.S.C § 102 and 35 U.S.C § 103, the arguments have been fully considered but are rendered moot due to new ground(s) of rejection necessitated by Applicant’s amendment. 




Regarding claim 1, Applicant argued in substance that (1) the newly added limitations: “of each of the identified component [[ of]] within the target object,” and “print each of the first kind of component within the target object by the three-dimensional printer according to the management information” are not taught by the prior arts of record. 

Examiner fully considered the argument but this argument is rendered moot due to new ground(s) of rejection necessitated by Applicant’s amendment. 

As per point (1), as recited below in this Office Action, reference Vaughn teaches: in paragraphs [0076], and [0036]  to [0048] that each of the identified component within the target object; and reference Vaughn teaches: in paragraph [0044] that print each of the first kind of component within the target object by the three-dimensional printer according to the management information. Therefore, Vaughn teaches the newly added limitations. 

	Regarding claims 17 and 18, they are substantially similar to claim 1, respectively, and are rejected in the same manner, and the the same reasoning applying. 

Applicant's arguments for other claims, which depend on the argued patentability of
claim 1 and, 17, 18, are also respectfully traversed by Examiner based on the reasons recited above.

Therefore, the rejections, based on new ground(s) necessitated by Applicant's amendment, are presented. 


NEW REJECTIONS DUE TO AMENDMENT: 
Claim Objections
Claim 19 is objected to because of the following informality: use of “either” instead of “or.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 19 are rejected under 102(a)(1) as being anticipated by over Vaughn (US Pub. 2020/0380587).

Regarding claim 1, Vaughn teaches: 
an information processing apparatus (Abstract) comprising: 
a processor configured to receive input of information for identifying a target object for manufacturing (Fig 3, module 330, paras [0036] – [0037]; see also para [0033]: “cognitive agent to separate a product order into a set of printable 3D components and a set of non-printable 3D components”), 
identify a component of the target object (paras [0036]: Cognitive agent 300 locates parts list 330, which is a parts list corresponding to a product included in order 320,” and [0037]: ”Cognitive agent 300 identifies which components in parts list 330”), [[and ]]
create management information to manage classification of each of the identified component [[of]] within the target object as a first kind of component or a second kind of component (para [0076]: “Cognitive agent 300 analyzes the product order, identifies printable components, determines a suitable location to print the components, and manages the component production and product assembly phase, ” and [0036] – [0038]; see also Fig 3, modules 350 and 360, paras [0062] – [0068] & Fig 2, module 265),  
 the first kind of component being a component produced by a three-dimensional printer (paras [0076] and [0037] – [0038]), 
the second kind of component being a component procured without using the three- dimensional printer (paras [0076] and [0037] – [0038]), and 
print each of the first kind of component within the target object by the three-dimensional printer according to the management information (para [0044]: “have 3D printing partner 420 print the printable 3D components, assemble the product, and ship the finished product to customer 310”).

Vaughn specifically teaches (underlines and red boxes are added by the Examiner for emphasis): 

    PNG
    media_image1.png
    771
    647
    media_image1.png
    Greyscale




[0036] Cognitive agent 300 receives order 320 from customer 310. Cognitive agent 300 locates parts list 330, which is a parts list corresponding to a product included in order 320. In one embodiment, cognitive agent 300 obtains parts list 330 from one or more sources such as a historical database, from customer 310, from a cloud-based database, and etcetera.

[0037] Cognitive agent 300 identifies which components in parts list 330 are 3D printable and which of the components are not printable, such as proprietary components, components with unique properties that are not printable, and etcetera. The example in FIG. 3 shows that parts list 330includes six components, two of which are proprietary components. Cognitive agent 300 selects 3Dprinting partner 370 based on several criteria such as location, 3D printing capabilities, regulations, assembly skills, sociopolitical events, environmental conditions, and etcetera (see FIGS. 4, 5, 9, and corresponding text for further details).

[0038] Next, cognitive agent 300 sends printable components part order 350 to the selected 3D printing partner 370 along with product assembly instructions 340. Cognitive agent 300 also sends non-printable components part order 360 to company 380, which includes, for example, the proprietary components and shipment instructions to ship the components to 3D printing partner 370. In turn, company 380 sends non-printable components shipment 390 to 3D printing partner 370, possibly saving a tremendous amount of overall shipping costs when 3D printing partner 370 is in geographical proximity to customer 310. For example if the final product is a large server but the large server only has a few proprietary components, company 380 sends the few proprietary components to 3D printing partner 370 (non-printable components shipment 390) and 3D printing partner 370 prints the remaining components (e.g., housing), assembles the server, and delivers the server (product 395) to customer 310.

[0076] FIG. 7 is an exemplary diagram depicting cognitive agent 300 interfacing between companies,3D printing partners, and customers. Cognitive agent 300 , in one embodiment, works as an intermediary between companies, 3D printing partners, and customers to initiate and manage an optimum approach of fulfilling a customer order. Cognitive agent 300 analyzes the product order, identifies printable components, determines a suitable location to print the components, and manages the component production and product assembly phase. Cognitive agent 300 is also aware of events that can influence decisions such as sociopolitical events, environmental events, natural or man-made events, etc.

[0044] In yet another embodiment, cognitive agent 300 may determine that incentives are in place to utilize companies in geographical region B 510 (e.g., Canada). In this example, cognitive agent 300 may determine that an optimum overall solution is to ship non-printable components from company380 to 3D printing partner 420 and have 3D printing partner 420 print the printable 3D components, assemble the product, and ship the finished product to customer 310.

Regarding claim 2, Vaughn teaches all the limitations of claim 1. 
Vaughn further teaches wherein:
the processor is configured to determine whether the component is of the first kind or of the second kind based on structured information that is structured with respect to the component (paras [0076] and [0037] – [0038]).

Regarding claim 3, Vaughn teaches all the limitations of claim 2. 
Vaughn further teaches wherein:
the processor is configured to update the structured information in response to the management information being created (paras [0076] and [0037] – [0038]; see also paras [0063], [0065], [0069]: “Tracking information of products” and [0087]: “updates”).


Regarding claim 4, Vaughn teaches all the limitations of claim 2. 
Vaughn further teaches wherein:
the processor is configured to identify the component based on design information including plans and materials (paras [0049] & [0002]).

Regarding claim 5, Vaughn teaches all the limitations of claim 1. 
Vaughn further teaches wherein:
the processor is configured to identify the target object based on design information including plans and materials (para [0036] & [0038]).


Regarding claim 6, Vaughn teaches all the limitations of claim 1. 
Vaughn further teaches wherein:
the processor is configured to identify the target object and the component based on design information including plans and materials (para [0036] & [0038] & [0049]).

Regarding claim 7, Vaughn teaches all the limitations of claim 4. 
Page further teaches wherein:
the design information is computer-aided design (CAD) data ([0049]).

Regarding claim 8, Vaughn teaches all the limitations of claim 5. 
Vaughn further teaches wherein:
the design information is computer-aided design (CAD) data ([0049]).


Regarding claim 9, Vaughn teaches all the limitations of claim 6. 
Vaughn further teaches wherein:
the design information is computer-aided design (CAD) data (para [0049]).

Regarding claim 10, Vaughn teaches all the limitations of claim 1. 
Vaughn further teaches wherein:
the processor is configured to determine whether the component is of the first kind or of the second kind based on a time at which the component is identified (paras [0076] and [0037] – [0038).

Regarding claim 11, Vaughn teaches all the limitations of claim 10. 
Vaughn further teaches wherein:
the processor is configured to determine whether the component is of the first kind or of the second kind based on information regarding environment related to the time at which the component is identified (paras [0076] and [0036] – [0038]).

Regarding claim 12, Vaughn teaches all the limitations of claim 11. 
Vaughn further teaches wherein:
the processor is configured to determine whether the component is of the first kind or of the second kind by referring to management information regarding a component that is the same as the component of the target object and that belongs to a different target object (paras [0076] and [0036] – [0038]).

Regarding claim 13, Vaughn teaches all the limitations of claim 1. 
Vaughn further teaches wherein:
the processor is configured to determine whether the component is of the first kind or of the second kind in consideration of a cost of production by the three- dimensional printer (paras [0076] and [0036] – [0038]).

Regarding claim 14, Vaughn teaches all the limitations of claim 1. 
Vaughn further teaches wherein:
the processor is configured to determine whether the component is of the first kind or of the second kind in consideration of quality of the target object (paras [0060], [0076] and [0036] – [0038]).

Regarding claim 15, Vaughn teaches all the limitations of claim 1. 
Vaughn further teaches wherein:
the processor is configured to create purchase order information regarding the component in response to a determination that the component is of the second kind (paras [0076], [0077] and [0036] – [0038]).


Regarding claim 16, Vaughn teaches all the limitations of claim 1. 
Vaughn further teaches wherein:
the processor is configured to create the management information in the Extensible Markup Language (XML) format (para [0036]).

Regarding claims 17 – 19, Vaughn teaches the information processing apparatus. Therefore, Vaughn teaches a non-transitory computer readable medium and an information processing apparatus. 
Conclusion
 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.


Kumar (US Pub. 2019/0278254): teaches determining whether a three-dimensional part is printable by a three-dimensional printer or not printable by any three-dimensional printer. 
Boynton (US Pub. 2014/0046473): teaches tools for three-dimensional printing objects. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office
action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        11/29/2022


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115